DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement / Requirement for Information
Non-Final office action dated October 3, 2019
In the non-final office action Examiner wrote:
As of September 27, 2019 no information disclosure statement has been made of record.
It is Examiner’s understanding that Applicant purchases photolithography tools from both ASML and ASML subsidiary Cymer. Further, it is Examiner’s understanding that both ASML and Cymer produce maintenance and training documents for use by its customers such as Applicant. The maintenance and training documents detail how the tools work both generally and specifically, and how to fix each and every aspect of the tools.
These maintenance and training documents are considered prior art under 37 CFR 1.105 generally, and 37 CFR 1.105(a)(l)(viii) specifically. MPEP 704.10. Examiner therefore, request the maintenance and training documents for ASML and Cymer relating to EUV scanners, e.g. twinscan, and EUV laser systems. 

Applicant reply dated January 25, 2020
Applicant responded to Examiner’s 37 CFR 1.105 request by 
In the Information Disclosure Statement section of the Office Action, the Examiner has advanced a request for information under 37 CFR 1.105 for maintenance and training documents for ASML and Cymer relating to EUV scanners. Applicant is not able to provide this information, because the requested information is not within the possession, custody, or control of Applicant. Upon information and belief, the undersigned explains as follows:
ASML and Cymer are different entities than the Applicant Taiwan Semiconductor Manufacturing Co. Ltd. (TSMC), but rather ASML and Cymer are vendors to TSMC. The present application does not require that the claimed lithography method is limited to be implemented for apparatus supplied from ASML or Cymer. In the contract, the claimed lithography method may be applied to any lithography apparatus provided by any vendor around the world.
Even though ASML or Cymer are vendors who supplied apparatus to TSMC, Applicant believes that the maintenance and training documents provided by ASML or Cymer would not be accessed by a third party. That is, these documents might not be publicly accessible and would not be material that renders the claimed invention obvious. Therefore, Applicant respectfully submits that Applicant is under no obligation to provide the requested documents.
Based upon the totality of the statement above it appears that Applicant has the documents requested by Examiner, but Applicant will not provide them because they are not accessible by a third party, would not render the claimed invention obvious, and Applicant is under no obligation to provide them.
This is not persuasive. Applicant themselves are the third party. It is immaterial whether the documents themselves would render the claimed invention obvious. The Federal Circuit in Star Fruits S.N.C. vs United States 393 F.3d 1277, 1282 (Fed. Cir. 2005):
We think it clear that ‘‘such information as may be reasonably necessary to properly examine or treat the matter,’’ 37 C.F.R. 1.105(a)(1), contemplates information relevant to examination either procedurally
or substantively. It includes a zone of information beyond that defined by
section 1.56 as material to patentability, and beyond that which is directly useful to support a rejection or conclusively decide the issue of patentability.
Thus, the Federal Circuit has held that a 37 CFR 1.105 is not limited to information as asserted by Applicant. The Federal Circuit has held that it applies to a zone of information that will inform the examination process either procedurally or substantively. The requested information is so relevant. Lastly, under 37 CFR 1.56 Applicant, each inventor, each attorney, each agent, and every person substantively involved in the preparation or prosecution of the application has a duty to disclose information. Thus, Applicant’s last point that they are under no obligation is unpersuasive based upon 36 CFR 1.56, Star Fruits, and 37 CFR 1.105.

Final office action dated March 18, 2020 
As of March 13, 2020 no information disclosure statement has been made of record. It is Examiner’s understanding that Applicant purchases photolithography tools from both ASML and ASML subsidiary Cymer. Thus, it is Examiner’s understanding that Applicant, TSMC, does not make the tool about which the claims concern. Since Applicant does not make the tool, Applicant merely uses the tool, Applicant must information on how the tool functions, and the internal workings of the tool. Examiner request this information under 37 CFR § 1.105 and in accordance with MPEP § 704.10. Further, Examiner request all information Applicant, TSMC, and the inventors, have concerning the tool for which the claims concern. 
Because Examiner previously worked in a company that worked with the vendor of the EUV machine, Examiner understands and has participated in the procurement process therefor. Further, examiner appreciates that these machines have online assistance and forums, software resources, and collateral technical information. Because the information should be readily available to parties that the Duty to Disclose under 37 CFR 1.56 attaches and more likely than not, the equipment is supplied via ASML and/or Cymer. See Manners, David, "ASML Building Six EUV Machines", Electronicsweekly.com, https://www.electronicsweekly.com/news/business/manufacturing/asml-building-six-euv-machines-2010-02/, Feb. 23, 2010, where TSMC received at least one of 6 pre-production EUV tools in or around 2010-2011. Further, it is Examiner’s understanding that no other semiconductor tool manufacturer is developing EUV tools that are appropriate for Applicants’ applications. It is further Examiner’s understanding, that Applicant, TSMC, works very closely with ASML in tool development. Morgan, Timothy P, "TSMC doles out $1.4bn to buy Moore's Law breathing space", https://www.theregister.co.uk/2012/08/06/tsmc_invests_asml_lithography/.  
Therefore, based upon the above, and based upon the lack of information disclosed to Examiner, Examiner is requesting the following information under 37 CFR § 1.105, and 37 CFR §1.56 (to include and limited to Inventors, Applicant, TSMC, etc.):
(i) Commercial databases: The existence of any particularly relevant commercial database known to any of the persons identified in 1.56(c) that could be searched for a particular aspect of the invention.
(ii) Search: Whether a search of the prior art was made, and if so, what was searched.
(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention.
(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.
(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved. For example, it is undisputed that Applicant does not make the device of the claims. Since this is the case the device must already have a method of using. Therefore, Applicant is required to disclose all structural elements which are manufactured with the tool, and all method of using and/or operating the tool that were know when the tool was manufactured.
(vii) In Use: Identification of any use of the claimed invention known to any of the persons under 1.56(c) at the time the application was filed notwithstanding the date of the use.
(viii) Technical information known to person under 1.56(c). Technical information known to persons under 1.56(c) concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.
(ix) a copy of the contract listed on page 10 of the remarks filed January 25, 2020.
(x) Applicant stated that the training and maintenance documents they are in possession of are not acceded by a third part. Examiner disputes this statement. This is disputed because ASML sells their EUV to other parties (3rd parties), and these third parties would also have access to this information. Thus, this information would be accessible to those of ordinary skill in the art working on EUV tools from ASML and/or Cymer at other ASML and/or Cymer customer locations. See Manners, David reference above, where IBM and Samsung could also have this information. Therefore, these maintenance and training documents are considered prior art under 37 CFR 1.105 generally, and 37 CFR 1.105(a)(1)(viii) specifically. MPEP 704.10. Examiner therefore, request the maintenance and training documents for ASML and Cymer relating to EUV scanners, e.g. twinscan, and EUV laser systems. Said documents be submitted as required by 37 CFR 1.105 and MPEP 704.10.Applicant may want to contact Examiner to narrow down the list of requested documents.
At bottom, as evidenced by the citations herein, Applicant was clearly in possession of an EUV tool, made by ASML and/or Cymer, well before the filing date of the current application. Because the Duty to Disclose clearly extends to Applicant and Applicant is well aware of what components and methods were known in EUV tool that were provided by another. In accordance with Applicants’ Duty, this information needs to be disclosed even where inconvenient and/or bars patentability. Applicant and Representatives owe a Duty of Candor to the Office, but more so, owes that Duty to Applicants’ vendor that may in fact be the rightful owner/inventor, and also owes a Duty to the public. “The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b) -(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct.”1 
Based upon the information above, Examiner requires the above information in light of Applicant’s statements. 

Applicant reply on September 18, 2020
Applicant replied to Examiner requirement for information under 37 CFR 1.105 on pages 10-12 in the Reply filed September 18, 2020. Applicant states that that Examiner did not have a reasonable basis for the information required. Examiner respectfully disagrees. The current application concerns a EUV light source. 
Applicant did not deny any of the facts Examiner listed above.
Applicant’s response states that Applicant and Inventors do not have access to, or possession of, any technical documents related to the EUV light source, and EUV lithography systems that they own, and/or used as a basis for the instant application. 2,3
The one reference submitted shall be entered into the record as a response to the 37 CFR 1.105. 	
The information disclosure statement (IDS) submitted on September 18, 2020 was considered by the examiner.

Reply on May 7, 2021, and Outstanding Requirement under 37 CFR 1.105
Applicant stated that they are unclear if the Requirement for information is still outstanding.4
Applicant stated the references ASML I to ASML IV cited by Examiner include and provide the information request by Examiner.5
	Applicant not fulfilled the 37 CFR 1.105 request. 
	Therefore, Examiner is reiterating the Requirement for information and will provide Applicant with two months to fulfill the requirement.
Regarding…
(i) Commercial databases: The existence of any particularly relevant commercial database known to any of the persons identified in 1.56(C) that could be searched for a particular aspect of the invention.
(ii) Search: Whether a search of the prior art was made, and if so, what was searched.
(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention.
(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.
(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved. For example, it is undisputed that Applicant does not make the device of the claims. Since this is the case the device must already have been invented, and there must already have a method of using. Therefore, Applicant is required to disclose all structural elements which are manufactured with the tool they purchase, and all method of using and/or operating the tool that were know when the tool was manufactured.
(vii) In Use: Identification of any use of the claimed invention known to any of the persons under 1.56(c) at the time the application was filed notwithstanding the date of the use.
(viii) Technical information known to person under 1.56(c). Technical information known to persons under 1.56(c) concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.
(ix) Technology contracts concerning EUV. Any contract between ASML and/or Cymer, and TSMC as it relates to EUV light sources.
(x) Manuals and other Technical information from ASML and/or Cymer which are in Applicant’s, and other persons covered under 37 CFR 1.56. In the reply dated January 25, 2020, Applicant stated that the training and maintenance documents they are in possession of are not acceded by a third part. Examiner disputes this statement. This is disputed because ASML sells their EUV to other parties (3rd parties), and these third parties would also have access to this information. Thus, this information would be accessible to those of ordinary skill in the art working on EUV tools from ASML and Cymer at other ASML and Cymer customer locations. See Manners, David reference above, where IBM and Samsung could also have this information. Therefore, these maintenance and training documents are considered prior art under 37 CFR 1.105 generally, and 37 CFR 1.105(a)(1)(viii) specifically. MPEP 704.10.Examiner therefore, request the maintenance and training documents for ASML and Cymer relating to EUV scanners, e.g. twinscan, and EUV laser systems. Said documents be submitted as required by 37 CFR 1.105 and MPEP 704.10.Applicant may want to contact Examiner to narrow down the list of requested documents.
Further, these documents are considered prior art under MPE 2128. This is because such documents are 1) offered for sale, sold, or given to person ordinarily skilled in the art working on, or repairing (i.e. in house technicians, in house supervisors, process engineers, etc.), ASML EUV tools. 2) Examiner personally knows that ASML sells their maintenance manuals (these are in the form of a web server and webpages on a computer) to customers of its products. 3) Examiner personally knows that ASML provides manual pages to customers if requested. Examiner has provided a declaration of their personal knowledge concerning ASML manuals. This declaration is at the end of this document. As stated in the declaration Examiner has provided customers with copies of the manual and pages out of the manual. 6
(xi) photographs of TSMC’s purchased EUV system. Examiner is requiring that Applicant provide photographs of the EUV systems that they have purchased. This includes pictures of the EUV light source chamber. Examiner further requires that all the elements making up the EUV light source chamber be marked on the photographs. This includes any droplet generate, cameras, droplet catcher, controller (this will likely be in an electronics rack attached to the system as whole), primary mirror, drive laser generator, and any other major components including but not limited to the main lens structure, TIS (Transmission image sensor on the wafer stages or reticle stage), and alignment reflectors or sensors on the reticle stages and/or wafer stages.

Applicant’s (it is noted that Applicant’s as used here includes all persons covered by 37 CFR 1.56) arguments that they have no other information which relates to EUV light sources other than US 9,194,054 B1, and the documents Examiner provided is unbelievable this is because EUV has been decades in the making. 
See https://www.youtube.com/watch?v=jJIO7aRXUCg, https://www.youtube.com/watch?v=CFsn1CUyXWs, and 
Wood et al., "EUV Lithography", chapter 1 An Historical Perspective, https://doi.org/10.1117/3.769214.ch1, pgs. 1-54 (Year: 2008)
Yet, Applicant appears to be able to invent their method out of thin air, with no references directed to a EUV excimer laser, the EUV twinscan systems they already own, or any of the previous work done in EUV lithography before the application was filed. 
	
Examiner is requiring that Applicant fulfill the 37 CFR 1.105 request for items (i) to (xi) above. Examiner is requiring the following format for the response…
Response to (i), …
Response to (ii),…
This will provide clarity in making sure Applicant’s response is fully compliant with the requirement.

	Conclusion
Examiner finds it exceedingly difficult to believe that Applicant and Inventors developed application and claims in the current application with no outside information. Especially since it took a whole industry decades to develop. Examiner finds it exceedingly difficult to believe that the document Applicant and Inventors have is a single patent, (US 9,184,054 B1) that speak to lithography of EUV as being no different than DUV, e-beam, x-ray, ion beam, or other suitable radiation. A single reference which contains no information about the EUV light source chamber. Examiner believes that a more likely situation is that Applicant and Inventors may have used other’s work as a starting point for the current application. Based upon the evidence previously and currently provided by Examiner, Examiner believes that the other’s work is the work of ASML and its subsidiary Cymer. Therefore, the 37 CFR 1.105 above is being issued in order to acquire such information as may be reasonably necessary to properly examine or treat the matter. Star Fruits at 1282. Further, the above information is necessary to determine whether Applicant was in possession of the subject matter as required by 35 USC § 112(a). Ariad Pharma, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1349-54 (Fed. Cir. 2010).

The Applicant, and all person covered under 37 CFR 1.56, is/are reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822 


/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                                                                                                                                                                                                                                   
Declaration of Vincent Wall, Esq.
I, Vincent Wall, declare as follows:
I am a resident of the State of California, I am above the age of majority, and I am competent to testify to the following facts of which I have personal knowledge.
On or around March 2001 to on or around September 2007, I was employed as a customer service engineer at ASML in San Jose.
As part of my job with ASML:
 I installed and maintained ASML photolithography tools. 
I interacted with a wide variety of customer personal including operators, maintenance technicians, supervisors, engineers, and directors to name a few.
I worked at several different customer locations in San Jose, California including AMD, Spansion, IBM, Hitachi, and WD.
I worked in one of  TSMC’s Tainan, Taiwan locations, where I started the process of installing a new ASML photolithography tool.
I traveled to ASML headquarters in Eindhoven, Netherlands for training on final testing of a photolithography tool.
I traveled to Cymer headquarter for training in their excimer laser in San Diego, California.  
During my time at ASML maintenance documents were located on a laptop provided by ASML. The maintenance documents were in the form of webpages.
During my interactions with customers the customers would at times inquire about the maintenance test being run, and if they could get a copy of the procedure. I was informed at the time by ASML supervisor that it was okay to provide the maintenance manual pages requested. 
I was informed during this same conversation that ASML will sell their maintenance manuals (in the form of a webserver and webpages) to customers.
I have instructed a customer on the use of their ASML manual which they purchased.
I have provided pages out of the maintenance manuals to some of the customers listed above.
During my time at ASML I was exposed to several different models, and/or families, of ASML’s lithography stepper/scanners. I worked on several different models, and/or families, of ASML’s lithography stepper/scanners. The majority of the steppers/scanners were in the PAS 5500 model, and or family.
During my time at ASML the maintenance manuals did not only teach you how to turn a wrench and fix the machine, they also told you how to operate the software in order to perform testing. The manuals taught you if a part breaks or is replaced, such as a leveling sensor or the excimer chamber, what test you need to run. The manual also told you what test to run in the event that excimer chamber (main laser) was replaced.
During my training at Cymer I was exposed to all major parts of the excimer laser, their purpose, how they operated, and how to replace/repair these parts.
During my time at ASML, ASML’s customers would/could send their own personal to ASML for training on the tools.
Because of the way the ASML systems were designed almost every part could be replaced, and there were instructions for the replacement and testing of said almost every part. 
I declare under penalty of perjury that the foregoing is true and current and that this declaration was executed on this 23rd day of June, 2021.
/VINCENT WALL/
Vincent Wall, Esq.Primary Examiner, Art Unit 2822                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 37 C.F.R. § 1.56 Duty to disclose information material to patentability.
        2 ASML, "A backgrounder on Extreme Ultraviolet (EUV) lithography", https://medium.com/@ASMLcompany/a-backgrounder-on-extreme-ultraviolet-euv-lithography-a5fccb8e99f4 (Year: 2017).
        3 ASML, EUV Source for Lithography: Readiness for HVM and Outlook for Increase in Power and Availability, Nov. 7th 2018 (Year: 2018), slide 4
        4 Reply dated May 7, 2021 at page 10.
        5 Id.
        6 For EUV systems the collector in the EUV light source is a consumable part. https://semiengineering.com/why-euv-is-so-difficult/. This means that ASML has developed and disseminated to their manual a process and procedure to replace this. The process and procedure to replace it may involve the adjustment of other elements inside the EUV light source chamber. This is relevant because the current application is directed to elements inside or attached to the light source chamber.